PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred. We affirm the appellant’s revocation of probation and imposition of judgment and sentence. However, because the written order of revocation of probation improperly included findings that the appellant violated the conditions listed in the February 5 and February 25, 2002, violation of probation affidavits, we remand for the trial *950court to enter an order that reflects only the violations outlined in the affidavit of probation filed on November 6, 2001. State v. Hall, 641 So.2d 403, 405 (Fla.1994).
AFFIRMED.
KAHN, VAN NORTWICK, and BROWNING, JJ„ concur.